DETAILED ACTION
An amendment, amending claims 1, 4 and 5, was entered on 5/9/22.  Claims 2, 3, 15 and 16 remain withdrawn pursuant to an election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Yushin fails to teach the newly claimed temperature of 300-500˚C.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Applicant argues that Yushin teaches depositing silicon onto the porous core and not into the pores of the porous core.  This is not persuasive.  Yushin teaches that the silicon is deposited into the pores of the core at, e.g., Fig. 2 and ¶ 0034.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. (US 2013/0344391) in light of Hogness et al. ("The thermal decomposition of silane." J. Am. Chem. Soc. 58.1, 1936, pp. 108-112).
Claims 1 and 4-6: Yushin teaches a process of forming a composite having a porous carbon scaffold and silicon (Abst.) comprising the steps of: mixing precursors to synthesize polymer particles (this implicitly requires the step of storing the mixture for a period of time at a sufficient temperature for polymerization) (¶ 0032); carbonizing and activating the polymer particles to form porous carbon particles (¶ 0032); subjecting the porous carbon particles to an elevated temperature in a vessel in the presence of silane and a hydrocarbon gas (¶¶ 0032, 0048); decomposing the silane to form silane in the porous surface to impregnate silicon within the pores of the porous material (¶¶ 0032-0034); and further elevating the temperature to decompose the hydrocarbon material and form a carbon coating (¶ 0032).
Yushin teaches that the silane is heated to its decomposition temperature, but fails to teach that a decomposition temperature of 450-500˚C is selected.  Hogness teaches that silane can be decomposed at temperatures in the range of 370-500˚C and higher (p. 108, middle of col. 2).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a decomposition temperature of 450-500˚C with the predictable expectation of success of decomposing the silane in Yushin.
Claim 7:  Yushin teaches that the hydrocarbon material is CxHy (¶ 0059).  In this case, Yushin teaches a hydrocarbon genus which encompasses each of the eleven listed hydrocarbons.  Each of these hydrocarbons was common in the art and a person of ordinary skill in the art at the time of the invention would have considered the selected of any of the claimed hydrocarbon species to be obvious based on the disclosure of the CxHy genus in Yushin.  See MPEP § 2144.08.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected one of the claimed hydrocarbon in the process of Yushin with the predictable expectation of success.
Claim 8:  Yushin also teaches that the reaction vessel pressure is below atmospheric (¶ 0048).
Claim 9:  Yushin also teaches a pressure of about 1.01-70 atm (¶ 0060).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected atmospheric pressure with the predictable expectation of success.
Claim 10:  Yushin also teaches that the reaction vessel pressure is above atmospheric (¶ 0047).
Claim 12:  Yushin fails to expressly teach that the hydrocarbon is supercritical.  However, Yushin teaches that the temperature and pressure in the vessel can be adjusted as needed (see, e.g., ¶¶ 0047-0048 and 0059-0060).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a supercritical hydrocarbon depending on the desired temperature and pressure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yushin and Hogness in light of Kondo (US 2008/0107804).
Claim 11:  Yushin fails to teach that the silane is supercritical.  However, Kondo teaches a process of vapor deposition and explains that providing the precursor in a supercritical state allows for better penetration into the pores of the substrate (¶ 0007).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the silane in a supercritical state in Yushin in order to have achieved better penetration into the pores.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin and Hogness in light of Yambayashi (US 2010/0215563).
Claims 13 and 14:  Yushin is silent regarding the reaction vessel.  Yambayashi teaches a process of forming silicon from silane by decomposition (Abst.) and explains that suitable vessels include rotary kilns and fluidized beds (¶ 0053).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected either a rotary kiln or fluidized bed as the reaction vessel in Yushin with the predictable expectation of success.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin and Hogness in light of Lin et al. (US 2005/0253220).
Claims 19 and 20:  Yushin fails to teach contacting the porous carbon with a catalyst.  Lin teaches a process of depositing silicon on a carbon surface and explains that the carbon surface is treated with a nickel catalyst to promote adhesion of the silane on the surface (¶ 0074).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the surface of the carbon with nickel to promote adhesion of the silane during decomposition with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712